DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 8/02/2022. The amendments filed on 8/02/2022 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP2007268148A) hereinafter Ichikawa (note that citations refer to provided English translation attached to the original reference in the office action of 2/09/2021), in view of Chono (U.S. Pub. No. 20120283567) hereinafter Chono, in view of Dodd et al. (U.S. Pub. No. 20160310110) hereinafter Dodd, in view of Goto et al. (JP-2014050631-A) hereinafter Goto (see attached English translation of the office action of 5/10/2022 for citations), in view of Noguchi (U.S. Pub. No. 20140163373) hereinafter Noguchi, in further view of Miyatake et al. (U.S. Pat. No. 6328693) hereinafter Miyatake.  
Regarding claim 1, primary reference Ichikawa teaches:
An ultrasound observation apparatus (abstract) comprising:
A processor comprising hardware ([0019], “The apparatus includes a Doppler calculation unit 14 as a calculation unit and a control unit 15 that controls each unit.”), the processor being configured to:
Control an ultrasound endoscope to transmit ultrasound waves to a subject that is an observation target ([0017], ultrasonic endoscope 2; figure 1), receive the ultrasound waves reflected by the subject, acquire ultrasound signal based on the ultrasound waves received, and generate ultrasound images based on the ultrasound signal acquired ([0018]-[0022]; figure 1, observation monitor 7; [0023]; [0024]);
Generate a B-mode image in which amplitude of ultrasound waves reflected is converted into luminance by processing the ultrasound signal and presented in two dimensions (figure 1; [0019], B-mode image calculation unit 11 which generates a B-mode image which thus outputs a luminance to observation monitor 7; [0027], B-mode image 31 of figures 6 and 7);
Receive input of region selection information selecting a desired region in the B-mode image from the plurality of divided regions (figure 14, region of interest extraction unit 20; [0034], region of interest extraction unit 20; [0036]-[0042] describe the region of interest extraction unit and how “blood vessel images 61 and 62 as candidates that can be designated as the ROI 50 with specifically [0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use as shown in figure 16 with a plurality of divided regions (50) showing blood vessel images 61 and 62 with a single blood vessel portion 61 selected as the region of interest);
Receive input of an operation mode selection information selecting an operation mode for detecting a piece of characteristic biological information from among a plurality of operation modes for detecting a plurality of pieces of characteristic biological information respectively ([0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]. B-mode imaging and Doppler imaging are both utilized for detecting pieces of characteristic biological information such as blood vessels and blood flows);
Set a range of a region of interest within each of the ultrasound images to be subjected to processing in the operation mode selected, the range of the region of interest including one or more of a portion of the desired region, the desired region, and other regions of the plurality of regions; based on the desired region selected in the B-mode image and a region of interest setting method ([0037], ROI is designated by the pointer 65 in step S4, with the region of interest extraction unit 20 selects a predetermined region including the blood vessel portion 61 as the ROI 50. This feature of the region of interest extraction unit 20 teaches to the claimed elements and would include “the desired region” as being taught as the “one or more of” limitation as claimed; [0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]; The blood vessel image selected by contour extraction processing as in [0038]-[0039] is considered to be “a region-of-interest setting method” associated with the Doppler processing operation mode), 
generate a mode composite image in which an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode selected in accordance with the input on the region of interest is superimposed on the B-mode image generated ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring an extracted Doppler processed ROI 50 (see [0029]; [0039]-[0040]) which forms a composite image as the Doppler data in the ROI is superimposed on the full screen B-mode image. This is shown in figure 12. The Doppler processing is suitable for blood vessel portions as it is relevant to blood flow velocity color imaging as described in [0029]-[0030] while superimposed on B-mode image calculation unit 11).
Primary reference Ichikawa fails to teach:
generate a boundary composite image showing mesh-like boundaries that divide the B-mode image into a plurality of divided regions superimposed on the B-mode image; and 
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
Wherein the processor is configured to:
generate a boundary composite image showing mesh-like boundaries that divide the B-mode image into a plurality of divided regions superimposed on the B-mode image; (figure 5 shows a doughnut shaped region of interest 217, which is divided into a plurality of divided regions with a mesh-like boundaries displayed on the image. This creates a boundary composite ultrasound image.; [0057]; [0058]; [0059], the mesh division method adapted to different measurement items of target tissue such as cardiac muscle. The segmentation lines create a plurality of segmented regions of interest as shown in figure 5; [0060]; [0061], the segmenting lines provide a mesh structure with radial and circumferential direction segmentation lines; [0062]; [0063]; and figure 6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa to incorporate the mesh-like boundary composite image as taught by Chono because it enables the user to determine specific physical quantities of varying regions of tissue and make comparisons and observations between plural regions of interest (Chono [0057]). 
Primary reference Ichikawa further fails to teach:
among a plurality of region-of-interest setting methods, associated with the operation mode selected
However, the analogous art of Dodd of a mixed mode imaging ultrasound scanner system (abstract) teaches:
among a plurality of region-of-interest setting methods, associated with the operation mode selected ([0011] the multiple operation modes are the “search” or “seek” mode and the “flow or “scan” mode which each utilize different methods of setting a region of interest; [0013], the mixed mode ultrasound imaging includes a plurality of operation modes; [0018], “indicating a region of interest in the field of view”; [0021], “The user may input gate, region of interest, and/or field of view settings for one or more of the modes in the mixed mode configuration. Other settings appropriate for a given mode may be input, such as selection of velocity or power for color flow, frequency for B -mode, or any other mode specific setting.”; [0026], the processor distinguishes between a search mode for a region of interest or a scan mode of a region of interest; [0038]; [0056] teaches to primary reference Ichikawa with the use of multiple imaging modes overlapped in the same image; [0064] describes setting the region of interest as color flow or B-mode imaging based on mixed mode imaging; [0067])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa and Chono to incorporate the region-of-interest setting method selection unit feature as taught by Dodd because depending on the specific use and operation mode of the ultrasound probe device region of interest setting selections may be adjusted to provide more relevant information to the user as well as either higher processing power or higher quality images (Dodd, [0004]; [0005]). 
Primary reference Ichikawa further fails to teach:
select a group of region-of-interest setting methods from among a plurality of groups of region-of-interest setting methods based on the operation mode selected, wherein each of the plurality of groups of region-of-interest setting methods is associated with a different operation mode of the plurality of operation modes;
However, the analogous art of Goto of a region of interest setting method for use with an ultrasonic diagnostic apparatus (abstract) teaches:
select a region-of-interest setting method from among a plurality of region-of-interest setting methods based on the operation mode selected, wherein each of the plurality of groups of region-of-interest setting methods is associated with a different operation mode of the plurality of operation modes ([0028], teaches to region of interest types for each of M mode imaging (M-ROI), D mode imaging (D-ROI), C mode imaging (C-ROI), and B mode imaging (B-ROI); [0029]-[0032], further describe the setting of regions of interest for each operational mode of the ultrasound system; [0039]-[0047]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono and Dodd to incorporate the plurality of region-of-interest settings methods associated with an operation mode as taught by Goto because each operation mode may contain specialized regions of interest based on the anatomical features observed in that imaging mode. By utilizing different region of interest setting methods based on the particular operational mode selected by the user, active operational mode regions of interest can be easily manipulated by a user while simultaneously viewing regions of interest selected in another operational mode. Furthermore, inadvertent selection or modification of these inactive operational mode regions of interest can be avoided during user interaction with the ultrasound display system (Goto, [0003]; [0006]; [0032]; [0043]). 
Primary reference Ichikawa further fails to teach:
acquire identification information of the ultrasound endoscope from among a plurality of identification information
However, the analogous art of Noguchi of an ultrasound observation device with an endoscope (abstract, figure 1) teaches:
acquire identification information of the ultrasound endoscope from among a plurality of identification information ([0120]; [0121], “In this manner, the feature data information storage unit 354 stores the feature data in accordance with a combination of types of the ultrasonic endoscope 2” this is considered to be identification information of the “type of the ultrasonic endoscope” acquired by the device; [0122]-[0125] describe further feature data information acquisition and storage features); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, and Goto to incorporate the endoscope identification feature acquisition feature as taught by Noguchi because it automatically provides the device with the type of ultrasonic endoscope being used which limits the user error when alternating between endoscope types and device settings (Noguchi [0121]). 
Primary reference Ichikawa further fails to teach:
select a group of region-of-interest setting methods from among a plurality of groups of region-of-interest setting methods
selecting the region-of-interest setting method associated with the operation mode selected and the identification information on the ultrasound endoscope from among the group of region-of-interest setting methods selected
However, the analogous art of Miyatake of an ultrasound imaging device for displaying slice images to a user (abstract) teaches:
select a group of region-of-interest setting methods from among a plurality of groups of region-of-interest setting methods (col 6, lines 1-25, when using a linear probe, the effective area  is set with a rectangular shape and when using a convex type probe, the effective area is a fan shape as shown in figure 3. Furthermore, the area 312 is also changed when either probe is replaced; The options for the region of interest shape based on probe type forms a group of region-of-interest setting methods that would correspond to each to each of the operational mode region of interest types as taught by Goto above. The combined teachings of Goto and Miyatake correspond to the figure 2 table of the applicant’s drawings, which include multiple operational modes and multiple probe types for determining a region of interest setting method)
selecting the region-of-interest setting method associated with the operation mode selected and the identification information on the ultrasound endoscope from among the group of region-of-interest setting methods selected (col 6, lines 1-25, when using a linear probe, the effective area  is set with a rectangular shape and when using a convex type probe, the effective area is a fan shape as shown in figure 3. Furthermore, the area 312 is also changed when either probe is replaced; The options for the region of interest shape based on probe type forms a group of region-of-interest setting methods that would correspond to each to each of the operational mode region of interest types as taught by Goto above. The combined teachings of Goto and Miyatake correspond to the figure 2 table of the applicant’s drawings, which include multiple operational modes and multiple probe types for determining a region of interest setting method)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, and Noguchi to incorporate the plurality of groups of region-of-interest settings methods associated with a probe type as taught by Miyatake because each probe type provides an effective area that differs based on how the ultrasound waves propagate through the target tissue region. By matching the available region of interest shapes to the probe type, a user can obtain the largest possible display of image data, which leads to increased imaging efficiency and targeting of anatomical regions (Miyatake, col 6, lines 1-25). 
Regarding claim 6, the combined references of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake teach all of the limitations of claim 2. Primary reference Ichikawa further fails to teach:
Wherein the processor is configured to generate the boundary composite image showing the mesh-like boundaries and, region identification information for identifying the divided regions
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
Wherein the processor is configured to generate the boundary composite image showing the mesh-like boundaries and, region identification information for identifying the divided regions (figure 5, reproduced below shows region identification information set values of mesh setting display 225 as region identification information as well as tracking evaluation results 235 for each numerically labeled region of interest; [0057] the regions of interest may be set as one or plural numbers; [0060]; [0071]; [0072], the numbers of the graphs are the same as the regions of interest; [0073]; the boundary image shown with the mesh divisions is superimposed with the region identification information on the same image), 

    PNG
    media_image1.png
    720
    549
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake to incorporate the mesh-like boundary composite image as taught by Chono because it enables the user to determine specific physical quantities of varying regions of tissue and make comparisons and observations between plural regions of interest (Chono [0057]). 
Regarding claim 7, the combined references of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake teach all of the limitations of claim 2. Primary reference Ichikawa further teaches:
wherein the processor is configured to control a display to display the mode composite image and the boundary composite image ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring an extracted Doppler processed ROI 50 (see [0029]; [0039]-[0040]) which forms a composite image as the Doppler data in the ROI is superimposed on the full screen B-mode image. This is shown in figure 12. The Doppler processing is suitable for blood vessel portions as it is relevant to blood flow velocity color imaging as described in [0029]-[0030] while superimposed on B-mode image calculation unit 11).
Regarding claim 10, the combined references of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake teach all of the limitations of claim 1. Primary reference Ichikawa further fails to teach:
Wherein the processor is configured to:
set a boundary pattern of the mesh-like boundaries associated with the operation mode selected from among a plurality of different boundary patterns previously associated with the plurality of operation modes, respectively; and
generate the boundary composite image showing the mesh-like boundaries having the boundary pattern sets superimposed on the B-mode image
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
set a boundary pattern of the mesh-like boundaries associated with the operation mode selected from among a plurality of different boundary patterns previously associated with the plurality of operation modes, respectively; and ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a tumor in which the operation mode would provide a different segmentation and division pattern based on the anatomical structure; [0067]; [0074] the region of interest is set in conformity with the property of biological tissue; [0075]-[0076] describe segmentaiton methods for specific tissue types), 
generate the boundary composite image showing the mesh-like boundaries having the boundary pattern sets superimposed on the B-mode image (0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062]; [0067]; [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Dodd, Goto, Miyatake and Chono to incorporate the boundary pattern overlay associated with the operation mode as taught by Chono because it enables the user to determine specific physical quantities of varying types of tissue such as cardiac tissue or a tumor providing better region of interest division patterns (Chono [0058]; [0062]). 
Regarding claim 14, primary reference Ichikawa teaches:
An operation method (abstract) comprising:
Controlling an ultrasound endoscope to transmit ultrasound waves to a subject that is an observation target ([0017], ultrasonic endoscope 2; figure 1), receiving the ultrasound waves reflected by the subject, acquiring ultrasound signal based on the ultrasound waves received, and generating ultrasound images based on the ultrasound signal acquired ([0018]-[0022]; figure 1, observation monitor 7; [0023]; [0024]);;
Generating a B-mode image in which amplitude of the ultrasound waves reflected is converted into luminance by processing the ultrasound signal, and presented in two dimensions (figure 1; [0019], B-mode image calculation unit 11 which generates a B-mode image which thus outputs a luminance to observation monitor 7; [0027], B-mode image 31 of figures 6 and 7); 
Receiving input of region selecting information selecting a desired region in the B-mode image from the plurality of divided regions (figure 14, region of interest extraction unit 20; [0034], region of interest extraction unit 20; [0036]-[0042] describe the region of interest extraction unit and how “blood vessel images 61 and 62 as candidates that can be designated as the ROI 50 with specifically [0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use as shown in figure 16 with a plurality of divided regions (50) showing blood vessel images 61 and 62 with a single blood vessel portion 61 selected as the region of interest); 
Receiving input of an operation mode selection information selecting an operation mode for detecting a piece of characteristic biological information from among a plurality of operation modes for detecting a plurality of pieces of characteristic biological information respectively ([0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]. B-mode imaging and Doppler imaging are both utilized for detecting pieces of characteristic biological information such as blood vessels and blood flows); 
Setting a range of a region of interest within each of the ultrasound images to be subjected to processing in the operation mode selected, the range of the region of interest including one or more or a portion of the desired region, the desired region and other divided regions of the plurality of regions, based on the desired region selected in the B-mode image and the region of interest setting method ([0037], ROI is designated by the pointer 65 in step S4, with the region of interest extraction unit 20 selects a predetermined region including the blood vessel portion 61 as the ROI 50. This feature of the region of interest extraction unit 20 teaches to the claimed elements and would include “the desired region” as being taught as the “one or more of” limitation as claimed; [0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]; The blood vessel image selected by contour extraction processing as in [0038]-[0039] is considered to be “a region-of-interest setting method” associated with the Doppler processing operation mode); and 
Generating a mode composite image in which an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode selected in accordance with the input on the region of interest is superimposed on the B-mode image generated ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring an extracted Doppler processed ROI 50 (see [0029]; [0039]-[0040]) which forms a composite image as the Doppler data in the ROI is superimposed on the full screen B-mode image. This is shown in figure 12. The Doppler processing is suitable for blood vessel portions as it is relevant to blood flow velocity color imaging as described in [0029]-[0030] while superimposed on B-mode image calculation unit 11).
Primary reference Ichikawa fails to teach:
generate a boundary composite image showing mesh-like boundaries that divide the B-mode image into a plurality of divided regions superimposed on the B-mode image; and 
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
Wherein the processor is configured to:
generate a boundary composite image showing mesh-like boundaries that divide the B-mode image into a plurality of divided regions superimposed on the B-mode image; (figure 5 shows a doughnut shaped region of interest 217, which is divided into a plurality of divided regions with a mesh-like boundaries displayed on the image. This creates a boundary composite ultrasound image.; [0057]; [0058]; [0059], the mesh division method adapted to different measurement items of target tissue such as cardiac muscle. The segmentation lines create a plurality of segmented regions of interest as shown in figure 5; [0060]; [0061], the segmenting lines provide a mesh structure with radial and circumferential direction segmentation lines; [0062]; [0063]; and figure 6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa to incorporate the mesh-like boundary composite image as taught by Chono because it enables the user to determine specific physical quantities of varying regions of tissue and make comparisons and observations between plural regions of interest (Chono [0057]). 
Primary reference Ichikawa further fails to teach:
Among a plurality of region-of-interest setting methods, associated with the operation mode selected
However, the analogous art of Dodd of a mixed mode imaging ultrasound scanner system (abstract) teaches:
among a plurality of region-of-interest setting methods, associated with the operation mode selected ([0011] the multiple operation modes are the “search” or “seek” mode and the “flow or “scan” mode which each utilize different methods of setting a region of interest; [0013], the mixed mode ultrasound imaging includes a plurality of operation modes; [0018], “indicating a region of interest in the field of view”; [0021], “The user may input gate, region of interest, and/or field of view settings for one or more of the modes in the mixed mode configuration. Other settings appropriate for a given mode may be input, such as selection of velocity or power for color flow, frequency for B -mode, or any other mode specific setting.”; [0026], the processor distinguishes between a search mode for a region of interest or a scan mode of a region of interest; [0038]; [0056] teaches to primary reference Ichikawa with the use of multiple imaging modes overlapped in the same image; [0064] describes setting the region of interest as color flow or B-mode imaging based on mixed mode imaging; [0067])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa and Chono to incorporate the region-of-interest setting method selection unit feature as taught by Dodd because depending on the specific use and operation mode of the ultrasound probe device region of interest setting selections may be adjusted to provide more relevant information to the user as well as either higher processing power or higher quality images (Dodd, [0004]; [0005]). 
Primary reference Ichikawa further fails to teach:
select a group of region-of-interest setting methods from among a plurality of groups of region-of-interest setting methods based on the operation mode selected, wherein each of the plurality of groups of region-of-interest setting methods is associated with a different operation mode of the plurality of operation modes;
However, the analogous art of Goto of a region of interest setting method for use with an ultrasonic diagnostic apparatus (abstract) teaches:
select a region-of-interest setting method from among a plurality of region-of-interest setting methods based on the operation mode selected, wherein each of the plurality of groups of region-of-interest setting methods is associated with a different operation mode of the plurality of operation modes ([0028], teaches to region of interest types for each of M mode imaging (M-ROI), D mode imaging (D-ROI), C mode imaging (C-ROI), and B mode imaging (B-ROI); [0029]-[0032], further describe the setting of regions of interest for each operational mode of the ultrasound system; [0039]-[0047]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, and Dodd to incorporate the plurality of region-of-interest settings methods associated with an operation mode as taught by Goto because each operation mode may contain specialized regions of interest based on the anatomical features observed in that imaging mode. By utilizing different region of interest setting methods based on the particular operational mode selected by the user, active operational mode regions of interest can be easily manipulated by a user while simultaneously viewing regions of interest selected in another operational mode. Furthermore, inadvertent selection or modification of these inactive operational mode regions of interest can be avoided during user interaction with the ultrasound display system (Goto, [0003]; [0006]; [0032]; [0043]). 
Primary reference Ichikawa further fails to teach:
acquire identification information of the ultrasound endoscope from among a plurality of identification information
However, the analogous art of Noguchi of an ultrasound observation device with an endoscope (abstract, figure 1) teaches:
acquire identification information of the ultrasound endoscope from among a plurality of identification information ([0120]; [0121], “In this manner, the feature data information storage unit 354 stores the feature data in accordance with a combination of types of the ultrasonic endoscope 2” this is considered to be identification information of the “type of the ultrasonic endoscope” acquired by the device; [0122]-[0125] describe further feature data information acquisition and storage features); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, and Goto to incorporate the endoscope identification feature acquisition feature as taught by Noguchi because it automatically provides the device with the type of ultrasonic endoscope being used which limits the user error when alternating between endoscope types and device settings (Noguchi [0121]). 
Primary reference Ichikawa further fails to teach:
select a group of region-of-interest setting methods from among a plurality of groups of region-of-interest setting methods
selecting the region-of-interest setting method associated with the operation mode selected and the identification information on the ultrasound endoscope from among the group of region-of-interest setting methods selected
However, the analogous art of Miyatake of an ultrasound imaging device for displaying slice images to a user (abstract) teaches:
select a group of region-of-interest setting methods from among a plurality of groups of region-of-interest setting methods (col 6, lines 1-25, when using a linear probe, the effective area  is set with a rectangular shape and when using a convex type probe, the effective area is a fan shape as shown in figure 3. Furthermore, the area 312 is also changed when either probe is replaced; The options for the region of interest shape based on probe type forms a group of region-of-interest setting methods that would correspond to each to each of the operational mode region of interest types as taught by Goto above. The combined teachings of Goto and Miyatake correspond to the figure 2 table of the applicant’s drawings, which include multiple operational modes and multiple probe types for determining a region of interest setting method)
selecting the region-of-interest setting method associated with the operation mode selected and the identification information on the ultrasound endoscope from among the group of region-of-interest setting methods selected (col 6, lines 1-25, when using a linear probe, the effective area  is set with a rectangular shape and when using a convex type probe, the effective area is a fan shape as shown in figure 3. Furthermore, the area 312 is also changed when either probe is replaced; The options for the region of interest shape based on probe type forms a group of region-of-interest setting methods that would correspond to each to each of the operational mode region of interest types as taught by Goto above. The combined teachings of Goto and Miyatake correspond to the figure 2 table of the applicant’s drawings, which include multiple operational modes and multiple probe types for determining a region of interest setting method)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, and Noguchi to incorporate the plurality of groups of region-of-interest settings methods associated with a probe type as taught by Miyatake because each probe type provides an effective area that differs based on how the ultrasound waves propagate through the target tissue region. By matching the available region of interest shapes to the probe type, a user can obtain the largest possible display of image data, which leads to increased imaging efficiency and targeting of anatomical regions (Miyatake, col 6, lines 1-25). 
Regarding claim 15, primary reference Ichikawa teaches:
 A non-transitory computer-readable recording medium with an executable program stored thereon, the program causing a processor to at least execute ([0019], “The apparatus includes a Doppler calculation unit 14 as a calculation unit and a control unit 15 that controls each unit.”); 
Controlling an ultrasound endoscope to transmit ultrasound waves to a subject that is an observation target ([0017], ultrasonic endoscope 2; figure 1), receiving the ultrasound waves reflected by the subject, acquiring ultrasound signal based on the ultrasound waves received, and generating ultrasound images based on the ultrasound signal acquired, ([0018]-[0022]; figure 1, observation monitor 7; [0023]; [0024]);
Generating a B-mode image in which amplitude of the ultrasound waves reflected is converted into luminance by processing the ultrasound signal, and presented in two dimensions (figure 1; [0019], B-mode image calculation unit 11 which generates a B-mode image which thus outputs a luminance to observation monitor 7; [0027], B-mode image 31 of figures 6 and 7);
Receiving input of region selection information selecting a desired region in the B-mode image from the plurality of divided regions (figure 14, region of interest extraction unit 20; [0034], region of interest extraction unit 20; [0036]-[0042] describe the region of interest extraction unit and how “blood vessel images 61 and 62 as candidates that can be designated as the ROI 50 with specifically [0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use as shown in figure 16 with a plurality of divided regions (50) showing blood vessel images 61 and 62 with a single blood vessel portion 61 selected as the region of interest); 
Receiving input of an operation mode selection information selecting an operation mode for detecting a piece of characteristic biological information from among a plurality of operation modes for detecting a plurality of pieces of characteristic biological information respectively ([0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]. B-mode imaging and Doppler imaging are both utilized for detecting pieces of characteristic biological information such as blood vessels and blood flows); 
Setting a range of a region of interest within each of the ultrasound images to be subjected to processing in the operation mode selected, the range of the region of interest including one or more of a portion of the desired region, the desired region, and other regions of the plurality of regions, based on the desired region selected in the B-mode image and a region of interest setting method ([0037], ROI is designated by the pointer 65 in step S4, with the region of interest extraction unit 20 selects a predetermined region including the blood vessel portion 61 as the ROI 50. This feature of the region of interest extraction unit 20 teaches to the claimed elements; [0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]; The blood vessel image selected by contour extraction processing as in [0038]-[0039] is considered to be “a region-of-interest setting method” associated with the Doppler processing operation mode); and 
generating a mode composite image in which an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode selected in accordance with the input on the region of interest is superimposed on the B-mode image generated ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring an extracted Doppler processed ROI 50 (see [0029]; [0039]-[0040]) which forms a composite image as the Doppler data in the ROI is superimposed on the full screen B-mode image. This is shown in figure 12. The Doppler processing is suitable for blood vessel portions as it is relevant to blood flow velocity color imaging as described in [0029]-[0030] while superimposed on B-mode image calculation unit 11).
Primary reference Ichikawa fails to teach:
generating a boundary composite image showing mesh-like boundaries that divide the B-mode image into a plurality of divided regions superimposed on the B-mode image; and 
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
Wherein the processor is configured to:
generating a boundary composite image showing mesh-like boundaries that divide the B-mode image into a plurality of divided regions superimposed on the B-mode image; (figure 5 shows a doughnut shaped region of interest 217, which is divided into a plurality of divided regions with a mesh-like boundaries displayed on the image. This creates a boundary composite ultrasound image.; [0057]; [0058]; [0059], the mesh division method adapted to different measurement items of target tissue such as cardiac muscle. The segmentation lines create a plurality of segmented regions of interest as shown in figure 5; [0060]; [0061], the segmenting lines provide a mesh structure with radial and circumferential direction segmentation lines; [0062]; [0063]; and figure 6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa to incorporate the mesh-like boundary composite image as taught by Chono because it enables the user to determine specific physical quantities of varying regions of tissue and make comparisons and observations between plural regions of interest (Chono [0057]). 
Primary reference Ichikawa further fails to teach:
among a plurality of region-of-interest setting methods, associated with the operation mode selected
However, the analogous art of Dodd of a mixed mode imaging ultrasound scanner system (abstract) teaches:
among a plurality of region-of-interest setting methods, associated with the operation mode selected ([0011] the multiple operation modes are the “search” or “seek” mode and the “flow or “scan” mode which each utilize different methods of setting a region of interest; [0013], the mixed mode ultrasound imaging includes a plurality of operation modes; [0018], “indicating a region of interest in the field of view”; [0021], “The user may input gate, region of interest, and/or field of view settings for one or more of the modes in the mixed mode configuration. Other settings appropriate for a given mode may be input, such as selection of velocity or power for color flow, frequency for B -mode, or any other mode specific setting.”; [0026], the processor distinguishes between a search mode for a region of interest or a scan mode of a region of interest; [0038]; [0056] teaches to primary reference Ichikawa with the use of multiple imaging modes overlapped in the same image; [0064] describes setting the region of interest as color flow or B-mode imaging based on mixed mode imaging; [0067])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa and Chono to incorporate the region-of-interest setting method selection unit feature as taught by Dodd because depending on the specific use and operation mode of the ultrasound probe device region of interest setting selections may be adjusted to provide more relevant information to the user as well as either higher processing power or higher quality images (Dodd [0004]; [0005]). 
Primary reference Ichikawa further fails to teach:
select a group of region-of-interest setting methods from among a plurality of groups of region-of-interest setting methods based on the operation mode selected, wherein each of the plurality of groups of region-of-interest setting methods is associated with a different operation mode of the plurality of operation modes;
However, the analogous art of Goto of a region of interest setting method for use with an ultrasonic diagnostic apparatus (abstract) teaches:
select a region-of-interest setting method from among a plurality of region-of-interest setting methods based on the operation mode selected, wherein each of the plurality of groups of region-of-interest setting methods is associated with a different operation mode of the plurality of operation modes ([0028], teaches to region of interest types for each of M mode imaging (M-ROI), D mode imaging (D-ROI), C mode imaging (C-ROI), and B mode imaging (B-ROI); [0029]-[0032], further describe the setting of regions of interest for each operational mode of the ultrasound system; [0039]-[0047]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, and Dodd to incorporate the plurality of region-of-interest settings methods associated with an operation mode as taught by Goto because each operation mode may contain specialized regions of interest based on the anatomical features observed in that imaging mode. By utilizing different region of interest setting methods based on the particular operational mode selected by the user, active operational mode regions of interest can be easily manipulated by a user while simultaneously viewing regions of interest selected in another operational mode. Furthermore, inadvertent selection or modification of these inactive operational mode regions of interest can be avoided during user interaction with the ultrasound display system (Goto, [0003]; [0006]; [0032]; [0043]). 
Primary reference Ichikawa further fails to teach:
Primary reference Ichikawa further fails to teach:
acquiring identification information of the ultrasound endoscope from among a plurality of identification information
However, the analogous art of Noguchi of an ultrasound observation device with an endoscope (abstract, figure 1) teaches:
acquiring identification information of the ultrasound endoscope from among a plurality of identification information ([0120]; [0121], “In this manner, the feature data information storage unit 354 stores the feature data in accordance with a combination of types of the ultrasonic endoscope 2” this is considered to be identification information of the “type of the ultrasonic endoscope” acquired by the device; [0122]-[0125] describe further feature data information acquisition and storage features); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, and Goto to incorporate the endoscope identification feature acquisition feature as taught by Noguchi because it automatically provides the device with the type of ultrasonic endoscope being used which limits the user error when alternating between endoscope types and device settings (Noguchi [0121]). 
Primary reference Ichikawa further fails to teach:
selecting a group of region-of-interest setting methods from among a plurality of groups of region-of-interest setting methods
selecting the region-of-interest setting method associated with the operation mode selected and the identification information on the ultrasound endoscope from among the group of region-of-interest setting methods selected
However, the analogous art of Miyatake of an ultrasound imaging device for displaying slice images to a user (abstract) teaches:
selecting a group of region-of-interest setting methods from among a plurality of groups of region-of-interest setting methods (col 6, lines 1-25, when using a linear probe, the effective area  is set with a rectangular shape and when using a convex type probe, the effective area is a fan shape as shown in figure 3. Furthermore, the area 312 is also changed when either probe is replaced; The options for the region of interest shape based on probe type forms a group of region-of-interest setting methods that would correspond to each to each of the operational mode region of interest types as taught by Goto above. The combined teachings of Goto and Miyatake correspond to the figure 2 table of the applicant’s drawings, which include multiple operational modes and multiple probe types for determining a region of interest setting method)
selecting the region-of-interest setting method associated with the operation mode selected and the identification information on the ultrasound endoscope from among the group of region-of-interest setting methods selected (col 6, lines 1-25, when using a linear probe, the effective area  is set with a rectangular shape and when using a convex type probe, the effective area is a fan shape as shown in figure 3. Furthermore, the area 312 is also changed when either probe is replaced; The options for the region of interest shape based on probe type forms a group of region-of-interest setting methods that would correspond to each to each of the operational mode region of interest types as taught by Goto above. The combined teachings of Goto and Miyatake correspond to the figure 2 table of the applicant’s drawings, which include multiple operational modes and multiple probe types for determining a region of interest setting method)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, and Noguchi to incorporate the plurality of groups of region-of-interest settings methods associated with a probe type as taught by Miyatake because each probe type provides an effective area that differs based on how the ultrasound waves propagate through the target tissue region. By matching the available region of interest shapes to the probe type, a user can obtain the largest possible display of image data, which leads to increased imaging efficiency and targeting of anatomical regions (Miyatake, col 6, lines 1-25). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono, in view of Dodd, in view of Goto, in view of Noguchi, in further view of Miyatake as applied to claim 1 above, and further in view of Park et al. (U.S. Pub. No. 20150148674) hereinafter Park. 
Regarding claim 5, the combined references of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake teach all of the limitations of claim 1. Primary reference Ichikawa further fails to teach:
wherein the processor is configured to receive input of the region selection information by voice
However, the analogous art of Park of a method for providing an ultrasound image with position information (abstract) teaches:
wherein the processor is configured to receive input of the region selection information by voice ([0118],” Here, the user input for selecting the ROI may be various. For example, a user may select the ROI by using a directional key, a trackball, a mouse, a touch, a voice, or the like, but is not limited thereto”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake to incorporate the voice input region of interest selection feature as taught by Park because it enables a physician to operate the device hands-free and thus improves cleanliness in a healthcare environment. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono, in view of Dodd, in view of Goto, in view of Noguchi, in further view of Miyatake as applied to claim 1 above, and further in view of Kanayama (U.S. Pub. No. 20150250446) hereinafter Kanayama. 
Regarding claim 8, the combined references of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake teach all of the limitations of claim 1. Primary reference Ichikawa further fails to teach: 
wherein the plurality of operation modes comprises a flow-mode, an elasto-mode, and a contrast medium-mode
However, the analogous art of Kanayama of an image generator for ultrasound imaging including blood flow imaging (abstract) teaches:
wherein the plurality of operation modes comprises a flow-mode, an elasto-mode, and a contrast medium-mode ([0082], a blood flow image is considered to be flow-mode, elastography images is considered to be elasto-mode, and contrast-enhanced blood vessel images is considered to be a contrast medium-mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake to incorporate the different operation mode options as taught by Kanayama because it enables the physician to observe different anatomical features as well as physiological parameters of a target tissue region to enhance and improve diagnostic accuracy. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono, in view of Dodd, in view of Goto, in view of Noguchi, in further view of Miyatake as applied to claim 10 above, and further in view of Ohuchi et al. (U.S. Pub. No. 20150094569) hereinafter Ohuchi, in further view of Stone et al. (U.S. Pub. No. 20150245817) hereinafter Stone.  
Regarding claim 11, the combined references of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake teach all of the limitations of claim 10. Primary reference Ichikawa further fails to teach:
wherein the operation mode is a contrast medium-mode
However, the analogous art of Ohuchi of an ultrasound diagnostic apparatus (abstract) teaches:
wherein the operation mode is a contrast medium-mode ([0034]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake to incorporate the contrast medium-mode as taught by Ohuchi because it enables specific anatomical features to appear in the images through the use of contrast agents that provide echo and reflection data (Ohuchi [0034]). 
Primary reference Ichikawa further fails to teach:
Wherein in response to the contrast medium-mode being selected set the boundary pattern of the mesh-like boundaries  such that regions divided by the mesh-like boundaries are larger than regions divided by boundaries of a predetermined reference boundary pattern
However, the analogous art of Stone of a tissue biopsy mapping system (abstract) teaches:
Wherein in response to the contrast medium-mode being selected set the boundary pattern of the mesh-like boundaries  such that regions divided by the mesh-like boundaries are larger than regions divided by boundaries of a predetermined reference boundary pattern ([0155], figure 36 and 37 and [0156]-[0157], the boundary patterns include software grid 1344 and ultrasound grid 1332. The reference boundary pattern is considered to be software grid 1344 which are the grid of circles shown on figures 36 and 37. The ultrasound grid 1332 is spaced at a larger dividing region pattern than the software grid 1344. This provides the user with a comparison between the image space and the ultrasound transducer elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, Noguchi, Miyatake and Ohuchi to incorporate the boundary pattern sizing as taught by Stone because it enables the user to accurately understand both the ultrasound structural alignment as well as the overlayed regions of interest divisions (Stone [0155]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono, in view of Dodd, in view of Goto, in view of Noguchi, in further view of Miyatake as applied to claim 1 above, and further in view of Yamamoto (U.S. Pub. No. 20150196283) hereinafter Yamamoto. 
Regarding claim 12, the combined references of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake teach all of the limitations of claim 1. Primary reference Ichikawa further fails to teach: 
Wherein the processor is configured to:
set a boundary pattern of the mesh-like boundaries based on the operation mode selected 
from among a plurality of different boundary patterns associated with different combinations of the plurality of operation modes
generate the boundary composite image showing the mesh-like boundaries having the boundary pattern set
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
Wherein the processor is configured to:
set a boundary pattern of the mesh-like boundaries based on the operation mode selected  ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a tumor in which the operation mode would provide a different segmentation and division pattern based on the anatomical structure; [0067]; [0074] the region of interest is set in conformity with the property of biological tissue; [0075]-[0076] describe segmentaiton methods for specific tissue types) and 
from among a plurality of different boundary patterns associated with different combinations of the plurality of operation modes ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a tumor in which the operation mode would provide a different segmentation and division pattern based on the anatomical structure; [0067]; [0074] the region of interest is set in conformity with the property of biological tissue; [0075]-[0076] describe segmentation methods for specific tissue types) and
generate the boundary composite image showing the mesh-like boundaries having the boundary pattern set ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a tumor in which the operation mode would provide a different segmentation and division pattern based on the anatomical structure; [0067]; [0074] the region of interest is set in conformity with the property of biological tissue; [0075]-[0076] describe segmentation methods for specific tissue types).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake to incorporate the boundary pattern overlay associated with the operation mode as taught by Chono because it enables the user to determine specific physical quantities of varying types of tissue such as cardiac tissue or a tumor providing better region of interest division patterns (Chono [0058]; [0062]). 
Primary reference Ichikawa further fails to teach:
the identification information of the ultrasound endoscope acquired 
However, the analogous art of Noguchi of an ultrasound observation device with an endoscope (abstract, figure 1) teaches:
the identification information of the ultrasound endoscope acquired ([0120]; [0121], “In this manner, the feature data information storage unit 354 stores the feature data in accordance with a combination of types of the ultrasonic endoscope 2” this is considered to be identification information of the “type of the ultrasonic endoscope” acquired by the device; [0122]-[0125] describe further feature data information acquisition and storage features), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake to incorporate the endoscope identification feature acquisition feature as taught by Noguchi because it automatically provides the device with the type of ultrasonic endoscope being used which limits the user error when alternating between endoscope types and device settings (Noguchi [0121]). 
Primary reference Ichikawa further fails to teach:
from among a plurality of different boundary patterns associated with different combinations of a plurality of identification information 
However, the analogous art of Yamamoto of an ultrasound diagnostic apparatus (abstract) teaches:
from among a plurality of different boundary patterns associated with different combinations of a plurality of identification information ([0296], Yamamoto teaches to the division of the ultrasound image into predetermined regions of interest which teaches to the combined invention of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake. The region of interest setting method selection unit is considered to be how these regions are configured, which would be the various types of “predetermined regions” as taught by Yamamoto. These types of “predetermined regions” include a square grid shape if the probe is a linear type, and a fan shaped grid shape if the probe is a convex type. These would be a plurality of different region-of-interest setting methods that are specifically combined with operation modes and the type of transducer located on the ultrasound endoscope probe), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, Noguchi, and Miyatake to incorporate the region of interest setting method type based on the type of ultrasound endoscope as taught by Yamamoto because it enables the system to configure region of interest division types to logically correspond to the type of probe utilized which determines the shape of the displayed image (Yamamoto, [0296]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono, in view of Dodd, in view of Goto, in view of Noguchi, in view of Miyatake, in further view of Yamamoto as applied to claim 12 above, and further in view of Ichioka et al. (U.S. Pub. No. 20140039316) hereinafter Ichioka. 
Regarding claim 13, the combined references of Ichikawa, Chono, Dodd, Goto, Noguchi, Miyatake and Yamamoto teach all of the limitations of claim 12. Primary reference Ichikawa further teaches:
Wherein the processor is configured to,
In response to the identification information indicating that the ultrasound endoscope is of a convex type capable of protruding a puncture needle from a distal end opening ([0047]-[0049]; figures 21-24 include a convex type capable endoscope and a puncture needle),
Primary reference Ichikawa further fails to teach:
set the boundary pattern of the mesh-like boundaries such that boundaries enclosing a region that may be presumed to be reached by a tip of the puncture needle among regions divided by a reference boundary pattern are enlarged at a magnification, and an interior of the enlarged boundaries is further divided into a plurality of regions
However, the analogous art of Ichioka of an insertion area setting unit for use with a puncture needle and ultrasound system (abstract) teaches:
set the boundary pattern of the mesh-like boundaries such that boundaries enclosing a region that may be presumed to be reached by a tip of the puncture needle among regions divided by a reference boundary pattern are enlarged at a magnification, (figures 14A and 14B; [0118], the expansion image generator for a puncture needle insertion route acquired by the ultrasonic diagnostic apparatus is considered ot be a region that is presumed to be reached by a tip of the puncture needle. This region would be among the regions previously set forth by the Chono reference that teaches to dividing regions of the image based on anatomical structure. [0119]; [0120]; [0128]-[0131] describe how the puncture support image includes a larger display magnification for the expansion image enabling the operator to observe a region.), and 
an interior of the enlarged boundaries is further divided into a plurality of regions ([0128]-[0131] describe how the puncture needle support image of the expansion image including zones that are considered representative of a plurality of further regions. This image includes a larger display magnification for use as a puncture needle guide; figure 14A and 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Dodd, Goto, Noguchi, Miyatake and Yamamoto to incorporate the enlarged boundaries with further region division as taught by Ichioka because this allows the operator to observe a region near the distal end portion of the puncture needle with higher accuracy (Ichioka, [0130]). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As discussed in the office action of 2/09/2021, claim 9 would be allowable over the prior art.

Response to Arguments
Applicant's arguments filed 8/02/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 11 of the remarks, the applicant argues that the teachings of the Noguchi reference fail to teach to the applicant’s claimed invention including the features of the acquisition of information of the ultrasound endoscope in a way that also teaches to the other prior art references. The applicant argues that because it relates to the determination of the detection of a puncture needle, then it would not be combined with the other references for use in selecting a particular region of interest display method. In the current rejections, the additional reference of Miyatake is utilized to teach to the selection of a region of interest setting method based on the ultrasound endoscope type. The form of the effective area of the region of interest is changed when the type of probe is changed from, for instance, a rectangular probe to a convex type probe. The reference fails to teach to the automatic detection of the type of probe and therefore the additional reference of Noguchi is utilized to teach to this feature. One of ordinary skill in the art would look to broad ultrasound technologies that implement multiple types of probes to make the switching of probes more efficient and less prone to user error. Therefore, both of the references (in combination with the other prior art references) would teach to the applicant’s claimed limitations regarding the ultrasound endoscope type. The applicant further argues on page 11 of the remarks that the combined prior art references would fail to teach to the range of the region of interest selection based on the desired region selected in the ultrasound image feature. In the current rejections, primary reference Ichikawa teaches that the region of interest extraction process for selecting a range of the region of interest is determined based on the user interaction with the displayed region. This forms the selection of the desired region by the user in such a way that also limits the particular range of the region of interest to the desired region selected by the user (see cited portions of Ichikawa above). 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793